         Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                              §
                                                         §
        Plaintiff                                        §
                                                         §
v.                                                       §             CIVIL NO. 3:20-cv-516 (VAB)
                                                         §
VINCENT K. MCMAHON and                                   §
ALPHA ENTERTAINMENT LLC                                  §
                                                         §             January 22, 2021
        Defendants.                                      §

                        PLAINTIFF’S SECOND AMENDED COMPLAINT

        Plaintiff, Oliver Luck, by and through his undersigned attorneys, as and for his Complaint

against Defendants, Vincent K. McMahon (“McMahon”) and Alpha Entertainment LLC (“Alpha”)

(collectively, the “Defendants”), hereby alleges as follows, based on knowledge of his own actions,

and on information and belief as to all other matters:

                                         I.       INTRODUCTION

        1.       This lawsuit concerns Defendants’ bad faith attempt to avoid payment of $23.8

million owed to Mr. Luck by virtue of his Employment Contract (as defined infra) with Alpha and

a guaranty (the “Guaranty”) executed by McMahon. 1                     Despite fulfilling his obligations as

Commissioner and CEO of the XFL, a professional football league, Mr. Luck was wrongfully

terminated by Alpha on April 9, 2020, 2 allegedly for cause. Defendants’ termination was a sham


1
 Luck seeks monetary recovery from McMahon only; Luck seeks no monetary relief against Alpha except
for any amount as a set-off or recoupment in response to Alpha’s counterclaim on file herein.
2
  Moreover, on April 13, 2020, Alpha filed its petition for Chapter 11 bankruptcy protection in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case No. 20-10940 (LSS). At the same
time, Alpha filed its Eleventh Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject Certain
Executory Contracts Effective at the Petition Date, by which Alpha sought and obtained an order from the Bankruptcy
Court authorizing it to reject, inter alia, the Employment Contract (as defined below) under 11 U.S.C. §365(a),
effective as of the date of the filing of the bankruptcy on April 13, 2020. (In re Alpha Entertainment LLC, Case No.
20-10940, ECF No. 22 (Bankr. D. Del.)). Under 11 U.S.C. § 365(g)(1), the rejection of an executory contract
“constitutes a breach of such contract . . . immediately before the date of the filing of the petition.”
        Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 2 of 13




designed to evade McMahon’s obligations under the Guaranty for payment of Mr. Luck’s salary

and bonuses. McMahon, as primary obligor, guaranteed Alpha’s performance of its obligations

under the Employment Contract. Despite McMahon’s knowledge of Alpha’s bad faith termination

of Mr. Luck, McMahon failed to perform his obligation to make payment under the Guaranty. In

addition, under the Guaranty, McMahon waived all defenses and discharges, legal or equitable, to

his obligations under the Guaranty; such obligations are effective regardless of the validity or

enforceability of the Employment Contract.

       2.      Mr. Luck brings this action for (1) a declaratory judgment against Alpha for his

wrongful termination under the Employment Contract (as defined infra) and in violation of the

implied duty of good faith and fair dealing; and (2) breach of contract, breach of the implied duty

of good faith and fair dealing, and a declaratory judgment against McMahon.

                                      II.     THE PARTIES

       3.      Plaintiff, Oliver Luck, is a citizen of Indiana.

       4.      Defendant, Vincent K. McMahon, is a citizen of Connecticut.

       5.      Nominal Defendant, Alpha Entertainment LLC, is a citizen of Connecticut and

Delaware as its members at the time this action commenced were Vincent K. McMahon, a citizen

of Connecticut, and World Wrestling Entertainment, Inc., a citizen of Delaware and Connecticut.

                             II.     JURISDICTION AND VENUE

       6.      This Court has diversity jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332(a)(2) because there is complete diversity between the Plaintiff and Defendants

and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       7.      Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b)

because the Defendants reside in this judicial district. Additionally, Mr. Luck performed a




                                                  2
         Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 3 of 13




substantial part of his employment obligations, and Alpha and McMahon breached their

obligations, in this judicial district. Thus, venue is also proper in the District of Connecticut

pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events giving rise to the claims

asserted occurred in this judicial district.

                                  III.    BACKGROUND FACTS

A.      The Employment Contract
        8.      On May 30, 2018, Mr. Luck entered into a five-year Employment Contract with

Alpha. See Ex. 1. As set forth in the Employment Contract, Mr. Luck agreed to serve as the

Commissioner and CEO of the XFL, a professional football league, from July 1, 2018 to June 30,

2023. Id. at p. 2. The Employment Contract provides that Mr. Luck is to receive, inter alia, an

annual base salary of $5,000,000 per contract year, paid monthly, and a guaranteed annual bonus

of $2,000,000 payable on the last day of each contract year. Id. Under the Guaranty, McMahon—

as the then-controlling owner of Alpha and primary (if not exclusive) funder of XFL operations—

personally, unconditionally, absolutely, continually and irrevocably, guaranteed Alpha’s

performance of its agreements and obligations to Mr. Luck under the Employment Contract

including, but not limited to, payment of Mr. Luck’s base salary and guaranteed annual bonuses.

See Ex. A to Ex. 1. Further, McMahon waived all “circumstances that may . . . constitute a legal

or equitable discharge or defense” to any action to enforce the Guaranty. Id.

        9.      The Employment Contract provides that Mr. Luck could be terminated “for Cause”

or “without Cause.” Ex. 1 at p. 3. The definition of “Cause” includes “Mr. Luck’s willful and

intentional material misconduct in performance of his duties or gross negligence of his duties.” Id.

As defined in the Employment Contract, an act or omission is considered “willful” only when

done, or omitted to be done, by Mr. Luck in bad faith or without the reasonable belief that it is in

the best interest of the XFL. Id. Under Connecticut law, gross negligence requires “a reckless


                                                 3
         Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 4 of 13




indifference to the rights of others” that involves a “conscious choice” and “knowledge of serious

danger.”

         10.   A termination for Cause entitles Mr. Luck to be paid only for previously accrued

salary and vested employee benefits, while a termination without Cause entitles Mr. Luck to

receive a lump sum cash payment consisting of, inter alia, Mr. Luck’s base salary and guaranteed

annual bonuses that would otherwise be payable throughout the remaining duration of the

Employment Contract. Id. Further, pursuant to the Employment Contract, if the act or omission

that would otherwise constitute Cause under the Employment Contract was reasonably susceptible

to cure, Alpha was required to give Mr. Luck written notice and thirty (30) days to cure. Id.

B.       The Termination Letter

         11.   In a letter (the “Termination Letter”) dated April 9, 2020, which was approved by

McMahon, Alpha wrongfully terminated Mr. Luck’s employment—purportedly for Cause—

effective immediately. Ex. 2. Defendants’ actions constitute a repudiation and breach of the

Employment Contract and the Guaranty, all in violation of their implied duties of good faith. The

Termination Letter set forth pretextual and meritless allegations related to Mr. Luck’s acts or

omissions as Commissioner and CEO of the XFL. Id. The Termination Letter falsely accused Mr.

Luck of “gross negligence,” “willful disregard of the lawful instructions of McMahon concerning

[his] material duties,” and “not devot[ing] all of [his] business time to the performance of [his

XFL] duties since March 13th.” Id. Mr. Luck wholly disputes and rejects the allegations in the

Termination Letter and responded to the baseless allegations in writing (the “Response Letter”).

Ex. 3.

         12.   As set forth in his Response Letter, throughout Mr. Luck’s tenure as Commissioner

and CEO of the XFL, he worked diligently and cooperatively with McMahon and others to




                                                4
        Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 5 of 13




establish, build, and promote the XFL. Id. Mr. Luck oversaw issues relating to football game-

play personnel, football operations, football safety, and football rule innovation. Id. All of Mr.

Luck’s acts as Commissioner and CEO of the XFL were done in good faith and with the reasonable

belief that such acts were in the best interests of the XFL and Alpha. Id.

       13.     The Termination Letter contains numerous inaccuracies.          For example, the

Termination Letter falsely states that Mr. Luck violated XFL policy and directives issued by

McMahon when Mr. Luck signed wide receiver Antonio Callaway (“Callaway”). Ex. 2. Contrary

to the claim in the Termination Letter, the XFL had no policy in place at the time that would have

disqualified Callaway when he signed to play in the XFL. See Ex. 3. Moreover, under the express

terms of the Employment Contract, Luck had full authority to hire any XFL employee such as

Callaway:

       Mr. Luck will have authority, duties and responsibilities consistent with the commissioners
       of the major U.S. professional sports leagues (including oversight of all football and
       business-related operations) and will be the senior-most executive of the XFL. Mr. Luck
       will have full authority to hire, dismiss, replace or reassign any employee, consultant
       or contractor of the XFL, all of whom will report, directly or indirectly, to Mr. Luck,
       subject to Mr. McMahon’s preapproval for material business decisions. Mr. Luck will
       report exclusively and directly to Mr. McMahon.

Ex. 1 at p. 1 (emphasis added). The hiring and firing of Callaway were not material business

decisions.

       14.     Further, McMahon was made aware of the signing of Callaway in advance and did

not object at the time. Id. In fact, McMahon had instructed Mr. Luck to upgrade the quality of

receivers in the XFL, and the signing of Callaway accomplished that goal. Id. When McMahon

told Mr. Luck on or about January 28, 2020 that he wanted Callaway terminated, Mr. Luck

promptly followed McMahon’s directive. Id. At no time did Mr. Luck intentionally violate an

XFL policy or directive.




                                                 5
        Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 6 of 13




       15.     The Termination Letter also falsely states that, from March 13, 2020 until the date

of termination on April 9, 2020, Mr. Luck had been disengaged from his XFL responsibilities. Ex.

2. The XFL suspended play on Thursday, March 12, 2020 and Mr. Luck was scheduled to be out

of the XFL offices on March 13, 2020 to travel to Seattle for an XFL game on Saturday, March

14, 2020. However, Mr. Luck stayed and performed his duties from the XFL offices on March

13, 2020 and travelled home to Indianapolis for the weekend. While the COVID-19 pandemic and

resulting XFL and government orders prohibited Mr. Luck from returning to the XFL offices after

March 15, 2020, Mr. Luck continued to fulfill his obligations and responsibilities to the XFL and

Alpha until his termination on April 9, 2020. See Ex. 3.

       16.     During this time, Mr. Luck communicated with McMahon and others at the XFL

via text message and they were well aware of Mr. Luck’s efforts related to the XFL, as evidenced

by their responses to the text messages. Id. For example, Mr. Luck communicated with college

athletic administrators regarding the possibility of the college football season being moved to the

spring of 2021, and Mr. Luck shared this information with McMahon. Id. Mr. Luck worked with

numerous other XFL employees and representatives regarding the shutdown of XFL operations

and facilities and had numerous conversations regarding the possibility of signing certain XFL

players for the 2021 season. Id. Mr. Luck also worked with other XFL staff members to finalize

the 2021 football budget request by McMahon, and submitted it on March 27, 2020. Id. Since

early-March 2020, Mr. Luck was part of the XFL’s COVID-19 working group to monitor the

impact of the virus on the XFL’s operations. Id. Further, Mr. Luck prepared a video, at

McMahon’s request, thanking XFL fans for their support. Id.

       17.     Mr. Luck and McMahon had a meeting scheduled for April 3, 2020, but that

meeting was cancelled by McMahon’s office. Id. All of the evidence supports Mr. Luck’s claim




                                                6
        Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 7 of 13




that he was very much engaged in the XFL operations after March 13, 2020 and continued to

devote substantially all of his business time to his XFL duties. The allegations in the Termination

Letter are simply a false narrative motivated by Defendants’ improper intent to avoid Mr.

McMahon’s contractual obligations to pay Mr. Luck under the Guaranty.

       18.     The Termination Letter also claims, without merit, that the manner and method that

Mr. Luck used to locate teams and negotiate term sheets with venues, was grossly negligent. Ex.

2. The selection of venues, however, along with the negotiation of terms sheets, were a joint effort

by numerous XFL employees and consultants. Ex. 3. McMahon was kept apprised of the site

selections and negotiations. Id. No cities or stadiums were selected, or agreements signed, without

McMahon’s prior authorization and approval. Id.

       19.     On April 10, 2020, one day after sending Mr. Luck the Termination Letter, Alpha

suspended operations of the XFL and laid off virtually its entire staff. On April 13, 2020, Alpha

filed for Chapter 11 bankruptcy protection in the United States Bankruptcy Court for the District

of Delaware.

       20.     Nevertheless, after the Termination Letter was sent and in their continuing bad faith

efforts to avoid McMahon’s payment responsibilities under the Guaranty, Defendants began

contending that Mr. Luck violated XFL policy regarding use of his XFL-issued iPhone. However,

Mr. Luck’s use of his iPhone for personal matters was done in the best interests of the XFL and

was not materially and demonstrably injurious to the interest, property, operations or business

reputations of Alpha or the XFL.

C.     By Failing to Provide Written Notice and 30 Days Opportunity to Cure, Alpha
       Repudiated and Breached the Employment Contract

       21.     During Mr. Luck’s time as Commissioner and CEO of the XFL, neither Alpha nor

McMahon provided Mr. Luck with written notice of any purported belief that he was not executing



                                                 7
        Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 8 of 13




his responsibilities with competence or diligence, nor did either provide written notice that any of

Mr. Luck’s acts or omissions constituted “Cause” under the Employment Contract. See Ex. 1 at

p. 3. Despite the fact that the supposed deficiencies in performance described in the Termination

Letter, if accurate, would have been susceptible to cure, neither Alpha nor McMahon provided Mr.

Luck with the required thirty (30) day written notice to effect the cure. Therefore, when Alpha

failed to provide the required written notice to cure and then summarily terminated Mr. Luck’s

employment purportedly for Cause, Alpha repudiated and materially breached the Employment

Contract.

       22.     As but one example of Defendants’ disregard for the Employment Contract’s

written notice requirement, Defendants now allege that Mr. Luck violated XFL policy and

McMahon’s alleged directives regarding the hiring and firing of Callaway on two separate

occasions in January 2020. Yet, it is uncontroverted that Defendants never provided Mr. Luck

with the requisite written notice that he had violated any XFL policy or directive and a thirty (30)

day opportunity to cure.

       23.     Even after Callaway was effectively terminated by being placed on the XFL’s

Injured Reserve list, Defendants did not provide written notice to Mr. Luck that he had failed to

follow a McMahon directive or any XFL policy. In fact, the first official written notice that Luck

had allegedly violated an XFL policy or directive was not provided until Defendants terminated

Mr. Luck two and one-half months after the “Callaway situation” was resolved. Thus, Defendants’

utilization of the “Callaway situation” as a ground for termination with Cause, the Termination

Letter and Defendants’ failure to provide Mr. Luck with written notice and an opportunity to cure

constitute bad faith under Connecticut law.




                                                 8
        Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 9 of 13




       24.      Another example that underscores both the spuriousness of Alpha’s grounds for

Cause termination, and its contempt for providing written notice and an opportunity to cure as

required under the Employment Contract, is Alpha’s incorrect assertion that Mr. Luck was not

devoting substantially all of his business time to his XFL duties from March 13 to April 9, 2020.

Such alleged non-performance could easily have been cured following written notice. Yet, Alpha

never provided Mr. Luck with any notice and the first time Mr. Luck was informed that his conduct

constituted cause for termination under the Employment Contract was when he received the

Termination Letter. Likewise, Mr. Luck’s personal use of the iPhone issued to him by Alpha could

easily have been cured following notice. Again, Alpha never provided Mr. Luck with any notice,

but waited until after this lawsuit was pending to assert that his personal use of the iPhone was a

ground for termination with Cause.

       25.     Alpha breached the implied duty of good faith and fair dealing in the Employment

Contract. As guarantor and primary obligor, McMahon also breached the implied duty of good

faith and fair dealing by failing to perform his duties under the Guaranty despite his knowledge

and approval that (a) Alpha breached, repudiated and wrongfully terminated the Employment

Contract without cause, and (b) McMahon waived all defenses to enforcement of the Guaranty.

                                IV.     CLAIMS FOR RELIEF

                       COUNT ONE - DECLARATORY JUDGMENT

       26.     Plaintiff incorporates herein by reference all preceding paragraphs.

       27.     In accordance with 28 U.S.C. § 2201, an actual controversy exists between Mr.

Luck and Alpha.

       28.     Mr. Luck seeks, and is entitled to, a declaration that Alpha wrongfully terminated,

materially breached and/or repudiated the Employment Contract without Cause.




                                                9
       Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 10 of 13




       29.     Mr. Luck seeks, and is entitled to, a declaration that, in violation of the implied duty

of good faith and fair dealing, Alpha wrongfully terminated, materially breached and/or repudiated

the Employment Contract without Cause.

                       COUNT TWO - DECLARATORY JUDGMENT

       30.     Plaintiff incorporates herein by reference all preceding paragraphs.

       31.     In accordance with 28 U.S.C. § 2201, an actual controversy exists between Mr.

Luck and Mr. McMahon.

       32.     Mr. Luck seeks, and is entitled to, a declaration that McMahon has waived all

defenses and discharges, legal or equitable, to Mr. Luck’s enforcement of the Guaranty.

       33.     Further, Mr. Luck seeks, and is entitled to, a declaration that McMahon’s

obligations under the Guaranty are as primary obligor such that McMahon is primarily responsible

to Mr. Luck for all amounts owed to him under the Employment Contract.

                        COUNT THREE - BREACH OF CONTRACT

       34.     Plaintiff incorporates herein by reference all preceding paragraphs.

       35.     Because Alpha wrongfully terminated, materially breached and/or repudiated the

Employment Contract without cause, all future salary, bonuses, and other compensation are now

immediately due and payable to Mr. Luck.

       36.     Mr. McMahon has breached his obligations under the Guaranty by failing to pay

all amounts owed to Mr. Luck.

       37.     As a result, Mr. Luck has suffered damages in an amount exceeding the minimum

jurisdictional amounts of this Court.

             COUNT FOUR – BREACH OF THE IMPLIED DUTY OF GOOD FAITH

       38.     Plaintiff incorporates herein by reference all preceding paragraphs.




                                                 10
       Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 11 of 13




       39.      Alpha wrongfully terminated, materially breached and/or repudiated the

Employment Contract in violation of the implied duty of good faith and fair dealing in an effort

to avoid paying Mr. Luck the amounts owed under the Guaranty. McMahon directed and assisted

Alpha in the wrongful termination, breach and/or repudiation of the Employment Agreement, in

an effort to avoid paying Mr. Luck the amounts owed under the Guaranty. McMahon has

continued to ignore his obligations under the Guaranty by refusing to pay Luck. Thus, McMahon

has breached the duty of good faith and fair dealing implied in the Guaranty.

       40.      As a result of McMahon’s conduct, Mr. Luck has suffered damages in an amount

in excess of the minimum jurisdictional limits of the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, based on Defendants’ conduct complained of herein, Mr. Luck asks that

this Court enter judgment in his favor, and against Alpha, and award to Mr. Luck the Declaratory

Judgment as set forth above in Count One.

       Further, based on the Defendants’ conduct complained of herein, Mr. Luck asks that this

Court enter judgment in Mr. Luck’s favor, and against McMahon, and award to Mr. Luck:

             a. Actual damages;

             b. Reasonable attorneys’ fees, expenses, and costs of court;

             c. All pre- and post-judgment interest as allowed by law at the highest rate allowed
                by law, including interest pursuant to Conn. Gen. Stat. § 37-3a; and

             d. Declaratory Judgment, as set forth above in Count Two.

      Mr. Luck further prays for all other relief to which he may be entitled.

                                  DEMAND FOR JURY TRIAL

       Mr. Luck requests a trial by jury for all issues so triable pursuant to FED. R. CIV. P. 38(b)

and 38(c).



                                                 11
Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 12 of 13




                             PLAINTIFF OLIVER LUCK


                             /s/ Andrew M. Zeitlin
                             Andrew M. Zeitlin (Fed. Bar No. ct21386)
                             Joette Katz
                             SHIPMAN & GOODWIN LLP
                             300 Atlantic Street
                             Stamford, Connecticut 06901
                             Tel.: (203) 324-8100
                             Fax: (203) 324-8199
                             Email: azeitlin@goodwin.com
                             Email: jkatz@goodwin.com


                             AND


                             /s/ Paul J. Dobrowski
                             Paul J. Dobrowski (phv10563)
                             Vanessa L. Pierce (phv10561)
                             Jared A. McHazlett (phv10650)
                             DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                             4601 Washington Avenue, Suite 300
                             Houston, Texas 77007
                             Telephone: (713) 659-2900
                             Facsimile: (713) 659-2908
                             Email: pjd@doblaw.com
                             Email: vpierce@doblaw.com
                             Email : jmchazlett@doblaw.com

                             HIS ATTORNEYS




                               12
            Case 3:20-cv-00516-VAB Document 145 Filed 01/22/21 Page 13 of 13




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2021 a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.




                                                        /s/ Andrew M. Zeitlin
                                                      Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                                      Shipman & Goodwin LLP
                                                      300 Atlantic Street
                                                      Stamford, CT 06901-3522
                                                      Telephone: 203-324-8100
                                                      Facsimile: 203-324-8199
                                                      azeitlin@goodwin.com




9446733v1




                                                 13
